

Exhibit 10.2


FOURTH AMENDMENT
TO THE
DOLLAR TREE, INC.
2004 EXECUTIVE OFFICER EQUITY  PLAN




THIS FOURTH AMENDMENT (this “Amendment”) to the Dollar Tree, Inc. 2004 Executive
Officer Equity Plan (the “Plan”) is made as of the 13th day of March, 2008 by
Dollar Tree, Inc. (the “Company”).  All capitalized terms in this Amendment not
otherwise defined shall have their respective meanings under the Plan.


WHEREAS, the Company wishes to amend the Plan to increase the number of shares
which may be granted under the Plan.


NOW, THEREFORE, the Company hereby adopts this Amendment upon the following
terms and conditions effective immediately upon approval of the shareholders of
the Company:


1.           Section 4.2(b) shall be amended and restated in its entirety as
follows:


Subject to the following provisions of this Section 4.2, the maximum number of
shares of Stock that may be delivered to Participants and their beneficiaries
under the Plan shall be equal to two million (2,000,000) shares of Stock.


2.           This Amendment shall become effective upon approval by the
shareholders of the Company.
 
3.           Except as modified hereby, the Plan shall continue in full force
and effect.
 
WITNESS the signature of the undersigned officer of Dollar Tree, Inc.




DOLLAR TREE, INC.




By:_/s/ Bob Sasser__________
    Name:  Bob Sasser
Title:  President & CEO
Date:  June 19, 2008


